Citation Nr: 1721206	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired mental disorder, to include bipolar disorder and depression, including as secondary to service-connected traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1966.

These matters come to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine that denied the claim.  The Veteran's claim is deemed to include all diagnosed acquired mental disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

In April 2013, the Veteran appeared at a Board hearing at the RO via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The Board remanded the case, to include claims of entitlement to service connection for neck, right leg, and right hip disabilities; brain damage; residuals of facial injury; and, memory loss to the Appeals Management Center (AMC) (now named the Appeals Management Office (AMO))in September 2014 for additional development.

During the pendency of the appeal, in rating decisions dated in July 2015 and February 2017, the AMO granted those claims.  There is no indication in the claims file that the Veteran has appealed either the initial rating or assigned effective date for either disability.  Hence, those issues are not before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her Notice of Disagreement (10/07/2010 VBMS-Correspondence), the Veteran asserted that her depression was due to her headaches, for which she is now service connected.  A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The overall medical evidence has determined that the Veteran's depressed mood is a symptom of her diagnosed bipolar disorder rather than a separate entity.  (03/27/2015 VBMS-C&P Exam-Mental)  A VA medical examiner opined that the Veteran's diagnosed acquired mental disorder did not have onset in active service but rather arose many years afterwards.  (02/09/2015 VBMS-C&P Exam-Mental)  The AOJ asked the examiner to opine if there was at least a 50 percent probability that the Veteran's acquired mental disorder was otherwise causally connected to active service, to include the in-service concussion she sustained when she fell from a top bunk while sleeping.  The examiner opined that, while a cause of bipolar is still the subject of research, the results of current research did not support such a connection.  (08/04/2015 VBMS-DBQ Med Opinion)  The AOJ did not ask the examiner to opine on aggravation.  The Board notes that a headaches examiner opined that 50 percent of the Veteran's current mental symptoms appeared to be related to her mood disorder(i.e., depression, psychogenic amnesia episodes), while the other 50 percent (i.e., memory problems, headaches) are due to her TBI residuals.  (02/03/2017 VBMS-C&P-Migraines)  The TBI is service connected.

Accordingly, the case is REMANDED for the following action:

1.  After insuring that all related treatment records are in the file, send the file to the examiner who conducted the prior mental examinations.  Ask the examiner to opine on whether there is at least a 50 percent probability that either or all of the Veteran's service-connected disabilities, to include her migraine headaches, chronically worsens her diagnosed acquired mental disorder?  If the answer is yes, please provide a baseline and the degree of aggravation, expressed in terms of a percentage.

The examiner must provide a full explanation and rationale for any opinion provided.

If the examiner who conducted the prior mental examinations is no longer available, refer the file to an equally qualified examiner for the requested opinion.

If either the original or a substitute examiner advises that the requested opinion cannot be rendered without an examination of the Veteran, the AOJ shall arrange the examination.

2.  After completion of the above, re-adjudicate the issue on appeal.  If the decision in any way adverse to the Veteran, furnish the Veteran and her representative a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond.  Thereafter, if all is in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




